Citation Nr: 0426321	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke as the result of treatment provided by 
the Department of Veterans Affairs on 
May 24, 1995.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 decision by the RO in Atlanta, 
Georgia, which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a stroke as the result of 
treatment provided by the Department of Veterans Affairs on 
May 24, 1995.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has applied for compensation for residuals of a 
stroke as the result of the Department of Veterans Affairs 
refusal to admit him for treatment on May 24, 1995.  He 
identified his residuals as depression and disorientation.  
He claimed that VA was negligent in not admitting him for 
treatment when he presented with left-sided weakness and 
blurry vision and for not having him evaluated at that time 
by a neurologist.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), was signed into law.  It eliminated the 
requirement for a well-grounded claim and expanded VA's duty 
to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement these statutory 
changes).  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

In July 1993, the RO received a statement from the Social 
Security Administration (SSA), which reported that the 
veteran began receiving Social Security Disability beginning 
in July 1992.  "As part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration . . 
. and to give that evidence appropriate consideration and 
weight."  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  On 
remand, the RO should contact the SSA to obtain all relevant 
records used to reach its decision.

In February 2001, the Board remanded this case and 
specifically instructed the RO to arrange for the veteran to 
undergo a VA examination, by an appropriate VA neurologist.  
After investigation into the background of the physician who 
conducted the June 2003 VA brain and spinal cord examination, 
revealed that J. N. D, M.D., is listed by the American 
Medical Association as an anesthesiologist.  Given that the 
veteran's June 2003 VA examination was conducted by an 
anesthesiologist as opposed to a neurologist, the Board finds 
that the veteran has not yet been afforded the benefit of an 
adequate medical examination.  To help avoid a future remand, 
the RO must ensure that all requested development has been 
completed (to the extent possible) in compliance with this 
Remand.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, on Remand, the VA should afford the veteran 
another VA examination, during which a neurologist should 
conduct all necessary tests and definitively determine 
whether the veteran currently has any additional disability 
as a result of his 1995 stroke and the neurologist should 
offer a medical opinion with regard to his contentions of VA 
negligence. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the SSA and 
obtain a copy of the veteran's 
disability determination along with all 
supporting medical records.  All records 
received should be associated with the 
claims folder.

3.  The RO should schedule the veteran 
for a VA neurological examination, by a 
neurologist who did not treat the 
veteran, to evaluate the nature and 
extent of any stroke residuals, if found 
to be present.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  The physician 
should indicate in the report whether the 
claims folder has been reviewed.  All 
indicated studies should be performed.  
Based on the medical findings and a 
review of the claims folder, the examiner 
is asked to offer an opinion as to the 
etiology of the veteran's June 1995 
stroke and any current residuals, if 
present, were caused by VA hospital care, 
medical or surgical treatment, or 
examination furnished the veteran, with 
the proximate cause of the disability as 
being due to: 
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable.  

Furthermore, if there is competent 
evidence of additional disability of the 
veteran; and evidence of a nexus (factual 
or medical) between the treatment at 
issue and the additional disability, does 
the evidence shows that the additional 
disability or death was:  
(1)  the "continuance or natural 
progress" of the disease or injury 
for which treatment was provided; 
(2)  "coincident with" treatment 
provided; 
(3)  a "necessary consequence" of 
(i.e., certain or intended to result 
from) properly administered, 
consensual treatment provided; or, 
(4)  the result of the veteran's 
"willful misconduct" or "failure 
to follow instructions."

If the neurologist is unable to provide 
the requested opinions, the report 
should so state.  Any opinion provided 
should be supported by a complete 
rationale.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




